DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
3.	Claims 1-8 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rockwell (US 7714735 B2) in view of Poisson et al. (“Detection and Measurement of Power Quality Disturbances Using Wavelet Transform,” IEEE Transactions on Power Delivery, Vol. 15, No. 3, July 2000, hereinafter Poisson).
	Regarding claims 1, 7 and 15, Rockwell discloses a computer implemented method and system (Abstract), and a computer processor (e.g., 105 in Fig. 1) executable instruction for practicing the method, for determining conditions of power lines in a power distribution system (Figs. 3 and 4) based on measurements collected by a plurality of sensor units (301-303 in Figs. 3 or s1-s7 in Fig. 4) deployed in the power distribution system, the method and system comprising acts of: obtaining first data associated with a first set of measurements collected by the first sensor unit (s1) in the plurality of sensor units (col. 8, line 48 – col. 9, line 16); obtaining second data associated with a second set of one or more measurements collected by the second 
Rockwell does not mention expressly: said first data is first transformed data, and said second data is second transformed data, wherein the first transformed data comprising a first plurality of transform coefficient values calculated by applying a shift-invariant transformation to the first set of measurements, the second transformed data comprising a second plurality of transform coefficient values calculated by applying the shift-invariant transformation to the second set of measurements.
Poisson teaches a technique for determining conditions of power lines in a power distribution system (Abstract), comprising: transforming first (e.g. the data shown in Fig. 4a) and second data (e.g. the data shown in Fig. 5a), wherein the transformed data comprising a plurality of transform coefficient values (e.g., the data values shown in Figs. 4b-4e and Figs. 5b-5e) calculated by applying a shift-invariant transformation to 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Poisson into Rockwell for the purpose of 
Regarding claims 2-3, Rockwell does not but Poisson teaches: wherein: obtaining the first transformed data comprises applying the shift-invariant transformation to the first set of measurements to produce the first plurality of transform coefficient values; and, obtaining the second transformed data comprises applying the shift-invariant transformation to the second set of measurements to produce the second plurality of transform coefficient values, wherein obtaining the first transformed data comprises receiving the first plurality of transform coefficient values; and, 65955272.1obtaining the second transformed data comprises receiving the second plurality of transform coefficient values.  obtaining the second transformed data comprises receiving the second plurality of transform coefficient values (see discussion for claim 1 above).  
Regarding claim 4, Rockwell does not but Poisson teaches: wherein determining the at least one condition comprises: calculating a first feature (profile) from a first subset of transform coefficient values in the first plurality of transform coefficient values (e.g. high frequency profile regarding discontinuities, see Fig. 4(d)) and a second feature (profile) from a corresponding subset of transform coefficient values in the second plurality of transform coefficient values (e.g. the 50 Hz profile regarding depth, see Fig. 5(b)); and, determining the at least one condition based on the first and second features (e.g. “In the wavelet based method, a voltage sag is detected in two steps: in the high frequency profiles regarding discontinuities and thin in the 50 Hz profile regarding depth,” see p.1043, left column, first paragraph and Figs. 4 and 5)(examiner 
Regarding claim 5, Rockwell does not but Poisson teaches: wherein the shift-invariant transformation is a shift-invariant multi-resolution transformation such that the first plurality of transform coefficients values comprises at least a first set of transform coefficient values associated with a first resolution and a second set of transform coefficient values associated with a second resolution (see Abstract and page 1040, section II.A, and eqn. 2); wherein the first resolution is different from the second resolution (it is well-known that for wavelet-multi-resolution analysis, the time domain signal is mapped into the wavelet domain and represented at different resolution levels in terms of the expansion coefficients where the coefficients are at different resolution levels, see for example Sushama et al. “Detection of Power Quality Disturbances Using Wavelet Transforms”, Intl. J. Computer, the Internet and Management 18 (1) (2010), p. 63 section 2), and wherein determining the at least one condition comprises: determining a first condition (e.g. a voltage sag) based on one or more features obtained using only coefficient values in the first set of transform coefficient values and corresponding transform coefficient values in the second plurality of transform coefficient values (e.g. “In the wavelet based method, a voltage sag is detected in two steps: in the high frequency profiles regarding discontinuities and thin in the 50 Hz profile regarding depth,” see p.1043, left column, first paragraph and Figs. 4 and 5)(examiner interprets the high frequency profile as the first feature and the 50 Hz profile as the second feature).  

Regarding claim 8, Rockwell does not but Poisson teaches: each of said first data and said second data is configured to apply the shift-invariant transformation to the respective set of one or more measurements by applying a stationary wavelet transform or a continuous wavelet transform to the respective set of one or more measurements (e.g. using a continuous wavelet transform to transform data, resulting in a plurality of transform coefficients, see Abstract and page 1040, section II.A, and eqn. 2, continuous) (examiner notes that a continuous wavelet transform is a shift-invariant transformation that results in a plurality of transform coefficient values, one for each measurement time b and scale a).
Regarding claim 10, Rockwell discloses: said system comprising the plurality of power lines, the plurality of sensor units configured to collect measurements about power lines in the plurality of power lines, wherein the plurality of sensor units includes a first sensor unit and a second sensor unit adapted to be coupled to a different power line from the first sensor unit (Fig. 4), the management system comprising: at least one controller configured to: obtain first data associated with a first set of measurements collected by the first sensor unit and second data associated with a second set of one or more measurements collected by the second sensor unit (col. 8, line 48 – col. 9, line 16); and determine, based at least in part on one or more features calculated from the first data and the second data, at least one condition of at least one power line in the 
Rockwell does not mention expressly: said first data is first transformed data, and said second data is second transformed data, wherein the first transformed data comprising a first plurality of transform coefficient values calculated by applying a shift-invariant transformation to the first set of measurements, the second transformed data comprising a second plurality of transform coefficient values calculated by applying the shift-invariant transformation to the second set of measurements.
Poisson teaches: transforming first (e.g. the data shown in Fig. 4) and second data (e.g. the data shown in Fig. 5), wherein the transformed data comprising a plurality of transform coefficient values calculated by applying a shift-invariant transformation to the measurements (e.g. the data is transformed with a shift-invariant transformation that results in a plurality of transform coefficient values, “Data is transformed using a continuous wavelet transform, a multi-resolution, shift-invariant transformation that results in a plurality of transform coefficient values”, see Abstract and page 1040, section II.A, and eqn. 2); determining a first feature (profile) based on a subset of the first plurality of transform coefficient values (e.g. high frequency profile regarding discontinuities, see Fig. 4(d)) and a second feature (profile) from a subset of transform coefficient values in the second plurality of transform coefficient values (e.g. the 50 Hz profile regarding depth, see Fig. 5(b)) to determine a condition (e.g. a voltage sag) 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Poisson into Rockwell for the purpose of accurately measuring voltage sags and transient over voltages to allow the reliable identification of the cause of the disturbances, enabling utilities to reinforce the power system, as recited by Poisson (see p.1039, Introduction, first paragraph).
Regarding claims 11-14 and 16-20, the combination of Rockwell and Poisson renders the claimed invention obvious (see discussion for claims 2-6 above).
4.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rockwell in view of Poisson as applied to claim 7 above, further in view of Hayes et al. (US 6205867 B1, hereinafter Hayes).
Regarding claim 9, Rockwell in view of Poisson does not mention explicitly: wherein each sensor unit in the plurality of sensor units is configured to collect the 
Hayes teaches identifying the condition as a type of condition associated with animal contact with the at least one power line, lightning strike, tree contact with the at least one power line, ice on the at least one power line, sag in the at least one power line, stretch in the at least one power line, or oscillation of the at least one power line (e.g. using an accelerometer or inclinometer for measuring the sag of a power line, see column 1, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Hayes into the combination of Rockwell and Poisson for the purpose of providing a simple, accurate, easy to use, time sensitive, system of monitoring sag in a power transmission line (Hayes, col. 4, lines 3-5).

Response to Arguments
5.	Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
	Applicant argues that “First, Poisson does not teach or suggest “the first transformed data comprising a first plurality of transform coefficient values. … Poisson does not teach, suggest, or mention any transformed data which includes a "first plurality of transform coefficient values.” … Similarly, Poisson does not teach or suggest "second transformed data comprising a second plurality of transform coefficient values,"  … Second, Poisson does not teach or suggest “transformed data comprising a first plurality of transform coefficient values calculated by applying a shift-invariant ” as claimed ….” (Remarks, pages 8-9). The examiner respectfully disagrees.
The examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With these principles in mind, the examiner asserts that Poisson does disclose a method of detecting and analyzing voltage sags and transients by using continuous wavelet transform technique (section II.A), comprising: transforming first data (e.g. the data in Fig. 4a, the transform produces the “clean” time-frequency plane as shown in Figs. 4b-e, see section II.B and III.A for detailed discussion) and second data (e.g. the data in Fig. 5a, the transform produces the frequency profiles at various frequency spectra as shown in Figs. 5b-e); wherein the transformed data comprising a plurality of transform coefficient values (e.g., the data values shown in Figs. 4b-4e and Figs. 5b-5e) calculated by applying a shift-invariant transformation to the measurements (by inherency, the “recursive continuous wavelet transform” discussed in section II.A in pages 1039-1040 must be shift-invariant, i.e., if Y(t) is the response of the system to Z(t), then Y(t-k) is the response of the system to Z(t-k); also see Abstract and eqn. 2, that is, the data is transformed with a shift-invariant transformation that results in a plurality of transform coefficient values). Applicant is advised that, while mapping the claimed limitation, the examiner gives the term “transform coefficient values” a broad interpretation in light of the specification of the instant application (see US 20190067941 
Regarding Applicant’s argument with respect to claims 4 and 18, the examiner maintains that Rockwell does not but Poisson teaches: calculating a first feature (e.g. high frequency profile regarding discontinuities) from a first subset (Fig. 4d) of transform coefficient values in the first plurality of transform coefficient values (profile values shown in Figs. 4b-4e) and a second feature (the 50 Hz profile regarding depth) from a corresponding subset (Fig. 5b) of transform coefficient values in the second plurality of transform coefficient values (profile values shown in Figs. 5b-5e); and, determining the at least one condition based on the first and second features (e.g. “In the wavelet based method, a voltage sag is detected in two steps: in the high frequency profiles regarding discontinuities and thin in the 50 Hz profile regarding depth,” see p.1043, left column, first paragraph and Figs. 4 and 5)(examiner interprets the high frequency profile as the first feature and the 50 Hz profile as the second feature). As such, Applicant’s argument in this regard is not persuasive.
The rest of the Applicant’s arguments are reliant upon the issue discussed above, and are deemed to be non-persuasive as well for the reasons provided above.

Conclusion
6.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/X.S/Examiner, Art Unit 2862        

/TOAN M LE/Primary Examiner, Art Unit 2864